             Case 3:19-mj-03311-MDD Document 1 Filed 08/08/19 PageID.1 Page 1 of 17                 ----------
AO 106 (Rev. 04/1 0) Application for a Search Warrant
                                                                                                                FILED
                                       UNITED STATES DISTRICT Cou~T                                                AUG O7 2019
                                                                     for the
                                                    Southern District of California                       Ci_UH<. usy 1s1 R\CT c~l~t6RN\A
                                                                                                       SOUTHcHN O\S \ H\C r OF C -Ol::.PUT'i._
                                                                                                       BY
              In the Matter of the Search of                            )
         (Briefly describe the property to be searched                  )
          or identify the person by name and address)                   )        Case No.
   One rose gold iPhone seized as line item 3 under
            FPF No. 2019250400110801
                                                                        )
                                                                        )
                                                                                                  19MJ3311
                                                                        )

                                              APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

 See Attachment A, incorporated herein by reference.

located in the ___S_o_u_t_h_e _rn___ District of _____C_a_l_ifo_r_n_ia_ _ _ _ , there is now concealed (identify the
person or describe the property to be seized):
 See Attachment B, incorporated herein by reference


          The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or more):
                 ~ evidence of a crime;
                 0 contraband, fruits of crime, or other items illegally possessed;
                 ~ property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
           Code Section                                                          Offense Description
       21 USC 952, 960                             Importation of a Controlled Substance;



          The application is based on these facts:
        See attached Affidavit of Special Agent Jacob Schneeberger

           ~ Continued on the attached sheet.                                                                                    ·,;
           0 Delayed notice of _ _ days (give exact ending date if more than 30 days: _ _ _ _ _ ) is requested
             under 18 U.S.C. § 3103a, the basis ofwhich is set forth on the attached sheet.



                                                                                      I        Applicant 's sig'6tur~

                                                                                      Special Agent Jacob Schneeberger, HSI
                                                                                               Printed name and title

Sworn to before me and signed in my presence.


Date      8(,;/;9
City and state: San Diego, CA
                                                                            JLUUL~~          Hon. Mitchell D. Dembin
                                                                                        MITOMl:iitt11DridEJEMBIN
                                                                                      U.S. MAGISTRATE JUDGE
        Case 3:19-mj-03311-MDD Document 1 Filed 08/08/19 PageID.2 Page 2 of 17


 1   AFFIDAVIT IN SUPPORT OF AN APPLICATION FOR A SEARCH WARRANT
 2         I, Jacob R. Schneeberger, Special Agent of the United States Department of
 3 Homeland Security (DRS), Immigration and Customs Enforcement (ICE), Homeland
 4 Security Investigations (HSI), being duly sworn, hereby state as follows:
 5                                     INTRODUCTION
 6         1.    I make this affidavit in support of an application for a warrant to search the
 7 following electronic devices:
 8          One rose gold iPhone seized as line item 3 under FPF No. 2019250400110801
 9          (Target Device), described in Attachment A (incorporated herein by reference);

lO seized from Claudia MADRIGAL De La Cruz on April 11, 2019, incident to her arrest for
11 importation of Methamphetamine at the San Ysidro, California Port of Entry (POE) and
12 which is currently in the possession of Homeland Security Investigations at 880 Front
13 Street, Suite 3200, San Diego, CA 92101 (Seized Property Vault).
14        2.     I seek authority to search the Target Device for evidence from December 31,
15 2018, through April 11, 2019 of crimes, specifically, violations of Title 21, United States
16 Code, Sections 952 and 960, as described in Attachment B (incorporated herein by
17 reference.)
18        3.     The information contained in this affidavit is based upon my experience and
19 training, and in consultation with other federal, state, and local law enforcement agents.
20 The evidence and information contained herein was developed from interviews and my
21 review of documents and evidence related to this case. Because this affidavit is made for
22 the limited purpose of obtaining a search warrant for the Target Device, it does not contain
23 all of the information known by me or other federal agents regarding this investigation, but
24 only contains those facts believed to he necessary to establish probable cause. Dates, times
25 and amounts are approximate.
26 II
27 II
28 II
        Case 3:19-mj-03311-MDD Document 1 Filed 08/08/19 PageID.3 Page 3 of 17


 1                                EXPERIENCE AND TRAINING
 2         4.     I am a Special Agent (SA) with Immigration and Customs Enforcement (ICE),
 3 Homeland Security Investigations (HSI), and have been employed by ICE/HSI since
 4 January of 2016.       My duties include investigating the trafficking of illicit controlled
 5 substances and the importation and distribution of illegal substances. I am a graduate of the
 6 Criminal Investigator Training Program and the Immigration and Customs Enforcement
 7 Special Agent Training program at the Federal Law Enforcement Training Center in
 8 Glynco, GA.         I have received basic training in conducting narcotics smuggling
 9 investigations and the enforcement of numerous Immigration and Customs laws within the
10 United States. Prior to my employment with HSI, I was employed as a full-time, sworn
11 federal agent with the United States Border Patrol since January 2003, having graduated
12 from the USBP Basic Border Patrol Training Academy at the Federal Law Enforcement
13 Training Center in Glynco, Georgia. The 20-week Academy curriculum covers specialized
14 training in the Immigration and Naturalization Act, criminal law, and statutory authority, as
15 well as cross-training in Title 21 United States Code. My training has also included the use
16 of cellular and digital telephone and other electronic devices used by narcotics smugglers
17 in the normal course of their illicit activities.
18         5.     In the course of my duties, I have worked as the case agent, directing specific
19 drug-related investigations. I have also worked as a surveillance agent and observed and
20 recorded movements of individuals trafficking in drugs and of those suspected of trafficking
21 in drugs. Additionally, I have participated in the execution of numerous search warrants. I
22 have initiated and executed numerous arrests for drug-related offenses, including possession
23 with the intent to distribute and the importation of controlled substances. I have interviewed
24 defendants, witnesses and informants relative to the illegal trafficking of controlled
25 substances. Through these experiences, I have gained a working knowledge and insight into
26 the normal operational habits of narcotics smugglers, with particular emphasis on those who
27 attempt to import narcotics into the United States from Mexico at San Diego international
28 ports of entry.

                                                2
        Case 3:19-mj-03311-MDD Document 1 Filed 08/08/19 PageID.4 Page 4 of 17


 1         6.    Through the course of my training, investigations, and conversations with
 2 other law enforcement personnel, I am aware that it is a common practice for narcotics
 3 smugglers to work in concert with other individuals and to do so by utilizing cellular
 4 telephones, pagers, portable radios and GPS devices to maintain communication and
 5 location information with co-conspirators in order to further their criminal activities. This
 6 is particularly true in cases involving distribution amount quantities of controlled
 7 substances, such as methamphetamine and cocaine. Typically, load drivers smuggling
 8 controlled substances across the border are in telephonic contact with co-conspirators
 9 immediately prior to, during and following the crossing of the narcotic load, at which time
10 they receive instructions on how to cross and where and when to deliver the controlled
11   substance. Narcotics smugglers and their organizations use cellular, digital, and satellite
12 telephones, in part, because these individuals believe law enforcement is unable to track the
13 originating and destination phone numbers of calls placed to and from cellular, digital, and
14 satellite telephones.
15         7.    In preparing this affidavit, I have conferred with other agents and law
16 enforcement personnel who are experienced in the area of narcotics investigations, and the
17 opinions stated below are shared by them. Further, I have personal knowledge of the
18 following facts, or have had them related to me by persons mentioned in this affidavit. This
19 statement is made in support of an application for a warrant to search a cellular telephone
20 that is believed to contain evidence of violations of21 U.S.C. §§ 952,960.
21         8.    Because this affidavit is being submitted for the limited purpose of establishing
22 probable cause to obtain a search warrant, it does not contain all of the information known
23 to federal agents regarding this investigation. Instead it contains only those facts believed
24 to be necessary to establish probable cause. In addition, information contained in this
25 affidavit is based upon reviews of official reports and records, upon conversations with
26 other Homeland Security Investigations Special Agents, and my personal observations and
27 knowledge. When the contents of documents or statements of others are reported herein,
28 they are reported in substance and in part unless otherwise indicated.

                                              3
        Case 3:19-mj-03311-MDD Document 1 Filed 08/08/19 PageID.5 Page 5 of 17


 1         9.     Based upon my training and experience as a Special Agent, and consultations
 2 with law enforcement officers experienced in narcotics smuggling investigations, I am also
 3 aware that:
 4                a.     Drug smugglers will use cellular/mobile telephones because they are
 5 mobile and they have instant access to telephone calls, text, web, and voice messages.
 6                b.     Drug smugglers will use cellular/mobile telephones because they are able
 7 to actively monitor the progress of their illegal cargo while the conveyance is in transit.
 8                c.     Drug smugglers and their accomplices will use cellular/mobile telephones
 9 because they can easily arrange and/or determine what time their illegal cargo will arrive at
10 predetermined locations.
11                d.     Drug smugglers will use cellular/mobile telephones to direct drivers to
12 synchronize an exact drop off and/or pick up time of their illegal cargo.
13                e.     Drug smugglers will use cellular/mobile telephones to notify or warn their
14 accomplices of law enforcement activity to include the presence and posture of marked and
15 unmarked units, as well as the operational status of checkpoints and border crossings.
16                f.     Drug smugglers and their co-conspirators often use cellular/mobile
17 telephones to communicate with load drivers who transport their narcotics and/or drug
18 proceeds.
19                g.     The use of cellular telephones by conspirators or drug smugglers tends to
20 generate evidence that is stored on the cellular telephones, including, but not limited to emails,
21   text messages, photographs, audio files, call logs, address book entries, IP addresses, social
22 network data, and location data.
23         10.    Subscriber Identity Module (SIM) Cards also known as subscriber identity
24 modules are smart cards that store data for GSM cellular telephone subscribers. Such data
25 includes user identity, location and phone number, network authorization data, personal
26 security keys, contact lists and stored text messages. Much of the evidence generated by a
27 smuggler's use of a cellular telephone would likely be stored on any SIM Card that has been
28 utilized in connection with that telephone.

                                                4
        Case 3:19-mj-03311-MDD Document 1 Filed 08/08/19 PageID.6 Page 6 of 17


 1           11.   Based upon my training and experience as a Special Agent, and consultations
 2 with law enforcement officers experienced in narcotics smuggling investigations, and all
 3 the facts and opinions set forth in this affidavit, I know that cellular/mobile telephones can
 4 and often do contain electronic records, phone logs and contacts, voice and text
 5 communications, and data such as emails, text messages, chats and chat logs from various
 6 third-party applications, photographs, audio files, videos, and location data.              This
 7 information can be stored within disks, memory cards, deleted data, remnant data, slack
 8 space, and temporary or permanent files contained on or in the cellular/mobile telephone.
 9 Specifically, I know based upon my training, education, and experience investigating these
1O conspiracies that searches of cellular/mobile telephones yields evidence:
11                 a.    tending to indicate efforts to import methamphetamine, or some other
12 federally controlled substances from Mexico into the United States, or possess and/or
13 transport with the intent to distribute federally controlled substances within the United
14 States;
15                 b.    tending to identify accounts, facilities, storage devices, and/or services-
16 such as email addresses, IP addresses, and phone numbers-used to facilitate the importation
17 of methamphetamine, or some other federally controlled substances from Mexico into the
18 United States, or possession and/or transportation with the intent to distribute federally
19 controlled substances within the United States;
20                 c.    tending to identify co-conspirators, criminal associates, or others
21 involved in importation of methamphetamine, or some other federally controlled substances
22 from Mexico into the United States, or possession and/or transportation with the intent to
23 distribute federally controlled substances within the United States;
24                 d.    tending to identify travel to or presence at locations involved in the
25 importation of methamphetamine, or some other federally controlled substances from
26 Mexico into the United States, or possession and/or transportation with the intent to
27 distribute federally controlled substances within the United States, such as stash houses,
28 load houses, or delivery points;

                                                5
        Case 3:19-mj-03311-MDD Document 1 Filed 08/08/19 PageID.7 Page 7 of 17


 1               e.    tending to identify the user of, or persons with control over or access to,
 2 the subject telephone; and/or
 3               f.    tending to place in context, identify the creator or recipient of, or
 4 establish the time of creation or receipt of communications, records, or data involved in the
 5 activities described above.
                         FACTS SUPPORTING PROBABLE CAUSE
          The Arrest
 8         12.   On April 11, 2019, at approximately 5:33 a.m., Claudia Aide MADRIGAL De
 9 La Cruz ("MADRIGAL"), a United States citizen, applied for admission into the United
10 States through the San Ysidro Port of Entry (POE) in California. MADRIGAL was the
11 driver, sole occupant, and registered owner of a grey 2013 Honda Civic bearing California
12 plate 7BIC978 ("the vehicle"). Customs and Border Protection Officer (CBPO) R. Serrano
13 was assigned to vehicle primary lane #16.         MADRIGAL approached the booth and
14 presented a U.S. Passport card to CBPO Serrano. When officer Serrano asked MADRIGAL
15 where she was going, she stated that she was going to work in National City, California.
16 Officer Serrano asked MADRIGAL if she worked every day, and MADRIGAL responded
17 in the affirmative. CBPO Serrano noticed that MADRIGAL's crossing history did not show
18 daily crossings.     Officer Serrano obtained a negative customs declaration from
19 MADRIGAL and proceeded to conduct primary vehicle inspection. When CBPO Serrano
20 opened the trunk, he noticed anomalies in the passenger side rear quarter panel.
21         13.   CBPO J. Castilla responded to the primary booth with his assigned Narcotics
22 Human Detector Dog (NHDD).           The NHDD alerted to an odor emanating from the
23 ,passenger's side door seam. The vehicle was screened in the Z-Portal and anomalies were
24 discovered in the doors, quarter panels, and rear bumper of the vehicle. CBPO Macisaac
25 pried open the driver's side rear quarter panel and discovered plastic-wrapped packages
26 inside the natural void. One of the packages was removed and probed, revealing white
27 crystal substance that tested positive for methamphetamine.
28

                                             6
        Case 3:19-mj-03311-MDD Document 1 Filed 08/08/19 PageID.8 Page 8 of 17


 1         14.   During further inspection ofMADRIGAL's vehicle, U.S. Customs and Border
 2 Protection Officers found and seized seventy-nine (79) packages of methamphetamine.
 3 CBPOs removed 5 packages from the driver's side rear quarter panel, 11 packages from the
 4 passenger's side rear quarter panel, 17 packages from the rear bumper, 14 packages from
 5 the passenger's side rear door, 13 packages from the passenger's side front door, 8 packages
 6 from the driver's side rear door, and 11 packages from the driver's side front door. The total
 7 weight of the packages was approximately 80.86 pounds (36.68 kilograms).
 8         15.   A subsequently prepared DEA laboratory report confirmed that the packages
 9 contained 35 kilograms of actual methamphetamine.
1O         16.   Officers placed MADRIGAL under arrest for violating Title 21 United States
11 Code, Sections 952 and 960, Unlawful Importation of a Controlled Substance. The Target
12 Device was seized from MADRIGAL subsequent to her arrest. No prior attempts to
13 download the Target Device have been made.
14         17.   During MADRIGAL's patdown, CBPOs discovered a small personal-use
15 amount of a white crystalline substance and a make-shift pipe. Both items were
16 photographed and images have been produced in discovery. The substance tested positive
17 for characteristics of methamphetamine, but because of the small quantity, the substance
18 was consumed entirely during testing. The make-shift pipe was declared abandoned and
19 destroyed on site.
20         18.   MADRIGAL 1s charged with importation of a controlled substance
21   (methamphetamine) in violation ofTitle 21, United States Code sections 952 and 960 in the
22 Southern District of California in case number 19-CR-1595-W. A motion hearing in this
23 case is set for August 19, 2019, in front of the Honorable Thomas J. Whelan.
24 B.      MADRIGAL's Statement
25         19.   On April 11, 2019, at approximately 9:30 a.m., MADRIGAL was advised of
26 her Miranda rights and elected to make a statement. MADRIGAL stated she lived in
27 National City, California with her mom and sister, and was employed by Walmart on
28

                                              7
         Case 3:19-mj-03311-MDD Document 1 Filed 08/08/19 PageID.9 Page 9 of 17


 1 Highland St. in National City, California. MADRIGAL stated she has owned the Honda
 2 Civic for about a year and was paying approximately $349 U.S. dollars a month for it.
 3         20.   MADRIGAL claimed that on the morning of her arrest, she was coming from
 4 her brother's house in Tijuana, Mexico and heading to her house in National City,
 5 California. MADRIGAL claimed that her brother, Gustavo Madrigal, cannot cross the
 6 border because he was previously deported. MADRIGAL stated that her children are with
 7 her brother in Tijuana, because he is watching them over their two-week spring break. 1
 8         21.   MADRIGAL claimed that her brother borrowed the Honda the day before
 9 around 4:00 P.M. to take out his girlfriend. The next time MADRIGAL saw the Honda was
10 the following morning, at 3:30 A.M. , when it was parked in the street near her brother's
11 house. MADRIGAL then drove it to the San Ysidro Port of Entry.
12         22.   MADRIGAL stated she planned to go to her National City apartment and park
13 the Honda in a parking space in front of a multi-unit (4) single residence. She was going to
14 sleep for a few hours before going to work. She lives in the bottom unit and can see one of
15 the parking spots designated for her apartment.
16         23.   MADRIGAL was asked if she thought her brother put the narcotics in the car.
17 In response, she said, "That's what comes to my mind." MADRIGAL did not know how
18 her brother would retrieve the drugs from her vehicle.
19         24.   MADRIGAL stated she is a casual methamphetamine user and uses once or
20 twice a week. She claimed that the small bindle of methamphetamine found on her person
21 at the time of her arrest by one of the CBPO was given to her by her brother.
22         25.   MADRIGAL was offered to make a phone call to tell someone about her arrest
23 and make arrangements to watch her children, but she declined. When asked for her
24
     1
25   According to family members who were interviewed, MADRIGAL's children are enrolled
26 at John A. Otis Elementary School in National City. The schedule on the National School
27 District website indicates that spring break for the 2019 school year was from March 25,
28 2019, to April 5, 2019.

                                             8
        Case 3:19-mj-03311-MDD Document 1 Filed 08/08/19 PageID.10 Page 10 of 17


 1 brother's phone number, she said he does not have a phone and she does not know his
 2 girlfriend's phone number. MADRIGAL declined to give agents the passcode to her phone.
 3 C.      Interviews with MADRIGAL's Sisters
 4         26.   On July 26, 2019, agents interviewed one of MADRIGAL's older sisters,
 5 Oralia Odle. Oralia explained that at the time of MADRIGAL's arrest, MADRIGAL, her
 6 two children, Oralia and her child, and MADRIGAL and Oralia's mother were living
 7 together in an apartment in National City.
 8         27.   Oralia told the agent that MADRIGAL had an apartment in Tijuana, and that
 9 is where she stayed when in Mexico. Oralia confirmed that she and MADRIGAL have a
10 brother named Gustavo who was previously deported and who now lives in Mexico.
11 According to Oralia, Gustavo stayed with MADRIGAL in Tijuana. It was not Gustavo's
12 place, but MADRIGAL was renting it and letting Gustavo live there.
13         28.   Oralia was surprised to hear that Gustavo allegedly borrowed MADRIGAL's
14 car the day before the arrest and returned it late at night. Oralia explained that it was "hard
15 to believe" this unusual story because Gustavo doesn't know how to drive. Oralia stated
16 that she and MADRIGAL have two brothers who live in Mexico, and neither of the two
17 knew how to drive and were scared to drive. Oralia also said Gustavo is an alcoholic and
18 was asking for money from his family to travel to Colima, to see one of his daughters.
19         29.   Oralia thought MADRIGAL needed to be drug tested. She noticed in the last
20 year MADRIGAL had lost weight rapidly and was looking pale.
21         30.   On July 26, 2019, agents also conducted a telephonic interview of
22 MADRIGAL's older sister Yulianneth Madrigal-Cortez ("Julie"), who lives in Winchester,
23 CA. Julie stated that MADRIGAL was renting a two-bedroom apartment in Tijuana around
24 the time of her arrest. She would rent a room to her brother Gustavo. Gustavo had been
25 staying at the apartment for a month or two before MADRIGAL was arrested.
26         31.   On around April 15, 2019, Gustavo messaged Julie to tell her that
27 MADRIGAL left for work a few days ago but she had not returned. He said MADRIGAL's
28 oldest child was left with him at the Tijuana apartment. Gustavo said he was worried

                                               9
        Case 3:19-mj-03311-MDD Document 1 Filed 08/08/19 PageID.11 Page 11 of 17


 1 because they had no food and Julie should come pick up her nephew. Julie and Oralia then
 2 went to pick up their nephew at the apartment. When they arrived at the apartment, they
 3 realized MADRIGAL had dropped off her other son with his father, Juan Martinez, who
 4 also resides in Tijuana.
 5         32.   Julie wasn't sure if MADRIGAL was working at the time of her arrest. When
 6 MADRIGAL went missing (at the time of her arrest), Julie checked MADRIGAL's mail
 7 and saw something that suggested MADRIGAL had quit her job at Walmart. MADRIGAL
 8 had kept it to herself that she had quit her Walmart job. The family thought maybe she had
 9 recently cut back her time at Walmart, but the mail they found seemed to indicate she had
10 quit her job. (A handwritten draft of a resignation letter from Walmart was found among
11 MADRIGAL's property at the time of her arrest.)
12         33.   Julie was also caught off guard when she heard that MADRIGAL claimed
13 Gustavo had borrowed the car the day before her arrest, because Julie didn't think Gustavo
14 knew how to drive.
15 D.      Crossing History
16         34.   A copy of the California DMV registration found in the vehicle at the time of
17 arrest lists Claudia A. MADRIGAL DELACRUZ as the registered owner of the Honda.
18 The registration was issued on November 19, 2018. A review of MADRIGAL's crossing
19 history in the smuggling vehicle indicates that she crossed from Mexico into the United
20 States in the Honda approximately 75 times since December 31, 2018, before her arrest on
21 April 11, 2019.
22         35.   Although MADRIGAL was not crossing the border every single day, on
23 several occasions, MADRIGAL crossed twice in the same day.                 For example, on
24 Wednesday, February 6, 2019, MADRIGAL drove the Honda from Mexico at the San
25 Ysidro POE at 6:25 a.m. and then crossed in a different car at 11:42 p.m. On Tuesday,
26 March 5, 2019, Madrigal crossed in the Honda at San Ysidro at 6:51 a.m. and then again
27 (in the Honda) at 5: 19 p.m. An hour later, at 6: 16 p.m., the Honda crossed back into Mexico.
28

                                              10
       Case 3:19-mj-03311-MDD Document 1 Filed 08/08/19 PageID.12 Page 12 of 17


 1        36.    MADRIGAL's personal crossing history since December 31, 2018, reveals
 2 that she crossed into the United States from Mexico as a pedestrian at San Ysidro Port of
 3 Entry on March 2, 2019, and also crossed in another car on three occasions.
 4        37.    Based upon my experience investigating narcotics traffickers and the particular
 5 investigation in this case, I believe that the Target Device was used to coordinate the
 6 importation of methamphetamine into the United States. Based upon my training and
 7 experience as a Special Agent, and consultations with law enforcement officers experienced
 8 in narcotics smuggling investigations, and all the facts and opinions set forth in this
 9 affidavit, I know that cellular/mobile telephones can be used as a Global Positioning Device
10 (GPS) by Drug Trafficking Organizations (DTO's) to track the location of smuggled drugs
11 in real-time. The cellular/mobile telephone may be concealed within natural voids or
12 aftermarket compartments within a vehicle used for drug smuggling. The GPS information
13 can be stored within disks, memory cards, deleted data, remnant data, slack space, and
14 temporary or permanent files contained on or in the cellular/mobile telephone.
15        38.    In addition, I know that recent calls made and received, telephone numbers,
16 contact names, electronic mail (e-mail) addresses, appointment dates, text messages,
17 pictures and other digital information are stored in the memory of the Target Device may
18 identify the persons involved in narcotics trafficking activities, including MADRIGAL.
19 Furthermore, it is likely the Target Device may contain incriminating information
20 pertaining to the smuggling event. Accordingly, based upon my experience and training,
21 consultation with other law enforcement officers experienced in narcotics trafficking
22 investigations, and all the facts and opinions set forth in this affidavit, I believe that
23 information relevant to the narcotics smuggling activities of MADRIGAL, such as
24 telephone numbers, made and received calls, contact names, electronic mail (e-mail)
25 addresses, appointment dates, messages, pictures and other digital information are stored in
26 the memory of the Target Device.
27        39.    Finally, I also know that narcotics trafficking activities entail intricate planning
28 to successfully evade detection by law enforcement.             This planning often includes

                                               11
       Case 3:19-mj-03311-MDD Document 1 Filed 08/08/19 PageID.13 Page 13 of 17


 1 coordination on crossing the border to develop a crossing history or pattern.         In my
 2 professional experience, narcotics trafficking activities involve planning and coordination
 3 in the weeks and often months prior to the event. Additionally, co-conspirators are often
 4 unaware of the subject's arrest and will continue to attempt to communicate with the subject
 5 after the arrest to determine the whereabouts of their cargo. In this case, MADRIGAL is
 6 the registered owner of the vehicle. The current registration card was issued on November
 7 19, 2018.      MADRIGAL crossed in the vehicle from Mexico into the United States
 8 approximately 75 times between December 31, 2018, and the day of her arrest on April 11,
 9 2019. MADRIGAL blamed her brother for putting the drugs in the vehicle. According to
10 witness interviews, MADRIGAL's brother had been staying with her in Tijuana for
11 approximately one or two months prior to MADRIGAL's arrest on April 11, 2019. The
12 evidence supports that probable cause exists to search the Target Device for information
13 dating back to December 31, 2018. This date is approximately three and a half months prior
14 to MADRIGAL's crossing in the vehicle that lead to her arrest.
15                                     METHODOLOGY
16         40.   It is not possible to determine, merely by knowing the cellular/mobile
17 telephone's make, model and serial number, the nature and types of services to which the
18 device is subscribed and the nature of the data stored on the device. Cellular/mobile devices
19 today can be simple cellular telephones and text message devices, can include cameras, can
20 serve as personal digital assistants and have functions such as calendars and full address
21 books and can be mini-computers allowing for electronic mail services, web services and
22 rudimentary word processing. An increasing number of cellular/mobile service providers
23 now allow for their subscribers to access their device over the internet and remotely destroy
24 all of the data contained on the device. For that reason, the device may only be powered in
25 a secure environment or, if possible, started in "flight mode" which disables access to the
26 network. Unlike typical computers, many cellular/mobile telephones do not have hard
27 drives or hard drive equivalents and store information in volatile memory within the device
28 or in memory cards inserted into the device. Current technology provides some solutions

                                             12
       Case 3:19-mj-03311-MDD Document 1 Filed 08/08/19 PageID.14 Page 14 of 17


 1 for acquiring some of the data stored in some cellular/mobile telephone models using
 2 forensic hardware and software. Even if some of the stored information on the device may
 3 be acquired forensically, not all of the data subject to seizure may be so acquired. For
 4 devices that are not subject to forensic data acquisition or that have potentially relevant data
 5 stored that is not subject to such acquisition, the examiner must inspect the device manually
 6 and record the process and the results using digital photography. This process is time and
 7 labor intensive and may take weeks or longer.
 8         41.   Following the issuance of this warrant, I will collect the subject cellular/mobile
 9 telephones and subject them to analysis. All forensic analysis of the data contained within
1O the telephones and memory cards will employ search protocols directed exclusively to the
11 identification and extraction of data within the scope of this warrant.
12         42.   Based on the foregoing, identifying and extracting data subject to seizure
13 pursuant to this warrant may require a range of data analysis techniques, including manual
14 review, and, consequently, may take weeks or months. The personnel conducting the
15 identification and extraction of data will complete the analysis within ninety (90) days,
16 absent further application to this court.
17                                        CONCLUSION
18         43.   Based on all of the facts and circumstances described above, there is probable
19 cause to conclude that the Target Device was used to facilitate violations of Title 21, United
20 States Code, Section(s) 952 and 960.
21         44.   Because the Target Device was seized during the investigation of
22 MADRIGAL's smuggling activities and has been securely stored, there is probable cause
23 to believe that evidence of illegal activities committed by MADRIGAL continues to exist
24 on the Target Device. As stated above, I believe that the date range for this search is from
25 December 31, 2018, through April 11, 2019.
26         45.   WHEREFORE, I request that the court issue a warrant authorizing law
27 enforcement agents and/or other federal and state law enforcement officers to search the
28

                                               13
       Case 3:19-mj-03311-MDD Document 1 Filed 08/08/19 PageID.15 Page 15 of 17


 1 items described in Attachment A and the seizure of items listed in Attachment B, using the
 2 methodology described above.
 3        I swear the foregoing is true and correct to the best of my knowledge and belief.
 4
 5                                         Jacob'~ ~ chneebergbr
                                           Special Agent
 6
                                                    ,,!•.V\.
 7                                               ,-. '
     Subscribed and sworn to me before this - ~ - day of August, 2019.
 8


         dL~
 9
10
     The Honorable Mitchell D. Dembin
11
     United States Magistrate Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            14
       Case 3:19-mj-03311-MDD Document 1 Filed 08/08/19 PageID.16 Page 16 of 17


                                     ATTACHMENT A

                             PROPERTY TO BE SEARCHED

      One rose gold iPhone seized as line item 3 under FPF No. 2019250400110801;

      ("TARGET DEVICE")




       currently in the possession of the Department of Homeland Security, Homeland Security
Investigations, 880 Front Street, Suite 3200, San Diego, CA 92101 (Seized Property Vault).
           Case 3:19-mj-03311-MDD Document 1 Filed 08/08/19 PageID.17 Page 17 of 17


                                   ATTACHMENT B
                                 ITEMS TO BE SEIZED
      Authorization to search the cellular/mobile telephone described in Attachment A
includes the search of disks, memory cards, deleted data, remnant data, slack space, and
temporary or permanent files contained on or in the cellular/mobile telephone for evidence
described below. The seizure and search of the cellular/mobile telephone shall follow the
search methodology described in the attached affidavit submitted in support of the warrant.

       The evidence to be seized from the cellular/mobile telephone will be electronic records,
communications, and data such as emails, text messages, chats and chat logs from various
third-party applications, photographs, audio files, videos, and location data, for the period of
December 31, 2018, up to and including April 11, 2019.

      a.       tending to indicate efforts to import methamphetamine, or some other federally
               controlled substance from Mexico into the United States, or possess and/or
               transport with the intent to distribute federally controlled substances within the
               United States;

      b.       tending to identify accounts, facilities, storage devices, and/or services-such as
               email addresses, IP addresses, and phone numbers-used to facilitate the
               importation of methamphetamine, or some other federally controlled substance
               from Mexico into the United States, or possession and/or transportation with the
               intent to distribute federally controlled substances within the United States;

      c.       tending to identify co-conspirators, criminal associates, or others involved in
               importation of methamphetamine, or some other federally controlled substance
               from Mexico into the United States, or possession and/or transportation with the
               intent to distribute federally controlled substances within the United States;

      d.       tending to identify travel to or presence at locations involved in the importation
               of methamphetamine, or some other federally controlled substance from Mexico
               into the United States, or possession and/or transportation with the intent to
               distribute federally controlled substance within the United States/ such as stash
               houses, load houses, or delivery points;

      e.       tending to identify the user of, or persons with control over or access to, the
               subject telephone; and/or

      f.       tending to place in context, identify the creator or recipient of, or establish the
               time of creation or receipt of communications, records, or data involved in the
               activities described above;

which are evidence of violations of Title 21, United States Code, Sections 952 and 960.
